Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 28 July 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My Dear Daughter
					Quincy July 28th 1818
				
				I received Your Letter of July 18th on Saturday 25th. It was a great damper to me, who had been pleasing myself with the expectation of Soon Seeing you, and my Son—nor can I now relinquish the hope, that the impediments you mention, may be so accommodated as to give mr Adams a few weeks respite at least. From the account you give of your health, I Should think you would be benefited: by a journey, provided You can make it without much fatigue, and I hope, we may not again, have Such extreem heat: as we have already experienced—our Glasses, have been as high, as in the Southern States, 92 & 94 & once up to 98,—tho our Glass hangs in a draft of air.—I did not know but we Should have disolved with it—there is however enough of us left, to rejoice in the prospect of Seeing You here. Louisa has Sufferd the most as it produced a Billious fever, from which her recovery has been Slow, and She is Yet very low—My Neice mrs Bass, is in the last Stage of a consumption and what adds greatly to the distress of the Family, Captain Bass himself and four of their Children have been; and Some of them Still are Sick, with the Typhus fever—they are a most distresst Family.Mrs Cruft is at mrs Blacks She appears to have been much benifited by her Tour, as well as highly gratified—I have applied to mr Coleman in behalf of your Nephew: He expects to part with one Scolor Scholor at Commencment, and will take him, if not too old—John and Charles were with us on Sunday. it is Charles Shirts which are gone, and Some of Johns who thought to let Charles have his, when he got Some new ones. but having  collers close, he chose to wear his old ones through the Summer. mrs Welsh has their Washing done in the Country, So that Sometimes they do not get their cloaths So regular. George is well taken care of by mrs Gilman and appears very  happy—John has a part at the next exhibition, and Seems ambitious to excell—With much Love to you all, not forgetting mrs Frye & Smith /   I am ever your affectionate / Mother
				
					A Adams
				
				
					Remember me also to Mr Smith
				
			